Citation Nr: 1739733	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO. 10-35 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hypertension, to include as due to diabetes mellitus type II (DMII).


 REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel



INTRODUCTION

The Veteran had active military service in the United States Marine Corps from May 1969 to November 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

This matter was previously before the Board, most recently in September 2016, at which time the Board remanded the issue currently on appeal for additional development. The case has now been returned to the Board for further appellate action.

The Board notes that the Veteran previously had a claim on appeal for entitlement to service connection for peripheral neuropathy of the right lower extremity. The Veteran was granted service connection for this disability in a December 2016 rating decision, and assigned a 10 percent rating. The Veteran has not filed a Notice of Disagreement (NOD) to this rating decision. Therefore, the Board has limited its consideration of the issue on appeal accordingly. 


FINDING OF FACT

Hypertension is not etiologically related to the Veteran's active service, was not present to a compensable degree within one year of separation from active service, and was not caused or permanently worsened by the Veteran's service-connected diabetes mellitus type II.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active service, the incurrence or aggravation of hypertension during active service may not be presumed, and hypertension is not proximately due to or aggravated by the service-connected diabetes mellitus type II. 38 U.S.C. §§ 1101, 1110, 1131, 5107(b) (2016); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to notify and assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

There is no indication in this record of a failure to notify. See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). In March 2012, the RO mailed the Veteran a VCAA letter detailing the evidentiary requirements of a direct and secondary service connection claim, the evidence that the Veteran should send to VA, and VA's responsibilities to assist the Veteran. Furthermore, the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development. See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C.A. §5103A (c)(2). All records pertaining to the condition at issue are presumptively relevant. See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).

With regard to the duty to assist, the Veteran's available service treatment records and post-service treatment records, including private treatment records, have been secured. The Veteran was also afforded VA medical examination in June 2014, with an addendum opinion added in November 2016. Collectively, these examinations and opinions are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining relevant records and a VA examination, has been met. 38 C.F.R. § 3.159(c)(4) (2016).

II. Legal Criteria & Analysis

The Veteran asserts that his hypertension is caused by his service-connected diabetes.

The Board notes that the Veteran was granted service connection for diabetes mellitus in a May 2010 rating decision. The Veteran was afforded a VA examination in February 2011 in connection with a claim for an increased rating for his diabetes mellitus, in order to determine the nature and severity of his disability. At the time, it was noted that hypertension was first diagnosed in approximately 2008. The VA examiner stated that the Veteran's blood pressures were well-controlled, and that there was no evidence of renal insufficiency. 

This matter was previously before the Board in March 2014. At the time, it was remanded for a VA examination to determine whether the Veteran's hypertension was caused or aggravated by the Veteran's diabetes. The Veteran was afforded the requested examination in June 2014. Upon examination, the Veteran reported being prescribed high blood pressure medication, in order to protect his kidneys. The examiner noted that the diagnosis of hypertension appeared to be based on one blood pressure reading from the Veteran's private treatment provider; and, that at the VAMC the Veteran's blood pressure readings appeared to be consistently normal. On that basis, the examiner stated that the Veteran did not have a clinical diagnosis of hypertension. 

As noted above, this matter was once again before the Board most recently in September 2016. At the time, the claim for hypertension was remanded to obtain an addendum opinion on the nature and etiology of any hypertensive disabilities, to include whether the Veteran had a diagnosis of hypertension; and, if any such disabilities were caused or aggravated by the Veteran's service-connected diabetes.

The record indicates that the requested addendum opinion was obtained in November 2016. The examiner noted that the Veteran's VAMC treatment records documented a diagnosis of hypertension in 2013. The VA examiner also noted that the Veteran's service treatment records were silent for evidence of hypertension, up through the Veteran's retirement in 1993. The VA examiner reviewed the Veteran's medical records and elaborated that VAMC treatment records failed to document any evidence of renal disease caused by the diabetes, as would be required to diagnose hypertension secondary to diabetes. He further explained that the Veteran has been diagnosed with "Essential Hypertension," which is common in the general population, and that age is the greatest risk factor. On the absence of any renal disease and the diagnosis of essential hypertension, the VA examiner opined that it was less likely than not that the Veteran's hypertension was caused or aggravated by his service-connected diabetes mellitus. 

The Board acknowledges the Veteran's opinion that his current disability was caused by his service-connected condition, but finds that as a lay person he does not have the medical training or expertise to offer an opinion as to the etiology of the medically complex disorder of hypertension. Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). The etiology of the Veteran's hypertension is a medical question involving internal and unseen system processes unobservable by the Veteran. Here, there is no competent medical evidence linking the Veteran's current hypertension, diagnosed years after service, with any aspect of his service, or to his service-connected diabetes. The only competent medical evidence of record-the June 2014 VA examination and November 2016 addendum opinion-both clearly establish that the Veteran's hypertension is not caused or aggravated by service, or by his service-connected diabetes mellitus.

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and entitlement to service connection for hypertension, to include as due to diabetes mellitus type II, is not warranted. 38 U.S.C. § 5107(b) (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypertension is denied.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


